              Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 1 of 18




 1   KRISTEN L. BOYLES (CSBA # 158450)
     PAULO PALUGOD (NYBA # 5047964)
 2   [Admitted Pro Hac Vice]
     Earthjustice
 3   810 Third Avenue, Suite 610
     Seattle, WA 98104
 4   Ph: (206) 343-7340
     kboyles@earthjustice.org
 5   ppalugod@earthjustice.org

 6   ANDREA A. TREECE (CSBA # 237639)
     Earthjustice
 7   50 California Street, Suite 500
     San Francisco, CA 94111
 8   Ph: (415) 217-2089
     atreece@earthjustice.org
 9
     Attorneys for Plaintiffs
10
     [Additional counsel listed at end]
11
                                UNITED STATES DISTRICT COURT
12                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                     OAKLAND DIVISION
13
     CENTER FOR BIOLOGICAL DIVERSITY, et             Case No. 4:19-cv-05206-JST
14   al.,
                                                     Related Cases: No. 4:19-cv-06013-JST
15                          Plaintiffs,                             No. 4:19-cv-06812-JST
            v.
16                                                   JOINT CASE MANAGEMENT
     DAVID BERNHARDT, et al.,                        STATEMENT
17
                            Defendants,              Case Management Conf.: June 30, 2020
18                                                   Time: 2 p.m.
     AMERICAN FARM BUREAU FEDERATION,                Judge Jon S. Tigar
19   et al.
                                                     Courtroom 6, 2nd Floor
20                          Intervenor-Defendants.   1301 Clay Street, Oakland, CA 94612

21

22

23

24

25                                                                 Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 1 -                         810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                    Seattle, WA 98104-1711
26                                                                 (206) 343-7340
              Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 2 of 18




 1           The parties in these three related cases submit this Joint Case Management Statement and

 2   [Proposed] Order pursuant to the Standing Order for All Judges of the Northern District of
     California dated November 1, 2018, Judge Tigar’s Standing Order for All Civil Cases dated
 3
     January 29, 2020, and Civil Local Rule 16-9. Undersigned counsel for Plaintiffs, Defendants,
 4
     Industry-Intervenors, 1 State-Intervenors, 2 and Private-Landowner-Intervenors 3 (together,
 5
     “Intervenor-Defendants”) have discussed the items enumerated in the Court’s Standing Order
 6   and respectfully submit the following joint statement:
 7           1.   Jurisdiction and Service

 8           Plaintiffs contend that this Court has jurisdiction pursuant to 28 U.S.C. § 1331 (federal
     question jurisdiction), 28 U.S.C. § 1346 (civil action against the United States), 16 U.S.C.
 9
     § 1540(g) (Endangered Species Act (“ESA”)), and 5 U.S.C. § 702 (Administrative Procedure
10
     Act (“APA”)). Federal Defendants contend that this Court lacks subject matter jurisdiction. All
11
     parties have been served.
12           Defendant-Intervenors take no position at this time as to whether the Court has

13   jurisdiction under Article III.

14           2.      Facts
             On August 12, 2019, Federal Defendants issued three separate final rules (the “Final
15
     Rules”) governing implementation of the Endangered Species Act, 16 U.S.C. §§ 1531 et seq.
16
     The “Revision of the Regulations for Listing Species and Designating Critical Habitat,” 84 Fed.
17   Reg. 45,020 (Aug. 27, 2019) (the “Listing Rule”), addresses listing decisions and critical habitat
18

19
     1
       American Farm Bureau Federation, American Forest Resource Council, American Petroleum
20   Institute, Federal Forest Resource Coalition, National Alliance of Forest Owners, National
     Association of Home Builders, National Cattlemen’s Beef Association, and Public Lands
21   Council.
     2
       States of Alabama, Alaska, Arizona ex rel. the Arizona Game and Fish Commission, Arkansas,
22   Idaho, Kansas, Missouri, Montana, Nebraska, North Dakota, Utah, West Virginia, and
     Wyoming.
23   3
      Kenneth Klemm, Beaver Creek Buffalo Co., Washington Cattlemen’s Association, and Pacific
24   Legal Foundation.

25                                                                          Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 2 -                                  810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                             Seattle, WA 98104-1711
26                                                                          (206) 343-7340
              Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 3 of 18




 1   designations under Section 4 of the ESA, 16 U.S.C. § 1533. The “Revision of Regulations for

 2   Interagency Cooperation,” 84 Fed. Reg. 44,976 (Aug. 27, 2019) (the “Interagency Consultation
     Rule”), addresses consultation between federal agencies and Defendants for federal agency
 3
     actions that may affect listed species or critical habitat under Section 7 of the ESA, 16 U.S.C.
 4
     § 1536. The “Revision of the Regulations for Prohibitions to Threatened Wildlife and Plants,”
 5
     84 Fed. Reg. 44,753 (Aug. 27, 2019) (the “4(d) Rule”), addresses the U.S. Fish and Wildlife
 6   Service’s (“FWS”) prior regulatory extension to all threatened species of the “take” and certain
 7   other prohibitions under section 9 of the ESA, 16 U.S.C. § 1538, unless FWS issued a special

 8   4(d) rule for a species. The Listing Rule and Interagency Consultation Rule were issued jointly
     by FWS and the National Marine Fisheries Service (“NMFS”). The 4(d) Rule was issued by
 9
     FWS. On August 21, 2019, Plaintiffs Center for Biological Diversity, et al. (“Conservation
10
     Group Plaintiffs”) filed a Complaint challenging the Final Rules, and filed a First Amended
11
     Complaint on October 23, 2019. ECF Nos. 1, 28 in Case No. 4:19-cv-05206-JST. On
12   September 25, 2019, Plaintiffs State of California, et al. (“State Plaintiffs”) filed a Complaint

13   challenging the Final Rules, and filed a First Amended Complaint on October 22, 2019. ECF

14   Nos. 1, 28 in Case No. 4:19-cv-06013-JST. On October 21, 2019, Plaintiff Animal Legal
     Defense Fund, et al. (“ALDF”) filed a complaint challenging the Final Rules. ECF No. 1 in
15
     Case No. 4:19-cv-06812-JST.
16
            3.      Legal Issues
17          Plaintiffs allege that the Final Rules violate the ESA’s plain language, structure, and
18   purposes; lack any reasoned basis, violate notice and comment procedures, and are otherwise

19   arbitrary and capricious under the APA; and that Federal Defendants violated the National
     Environmental Policy Act (“NEPA”), 42 U.S.C. §§ 4321 et seq., by failing to assess the
20
     environmental impacts of the Final Rules. The Conservation Group Plaintiffs also allege that
21
     Federal Defendants violated the ESA by failing to consult under 16 U.S.C. § 1536(a)(2) on the
22
     issuance of the Final Rules.
23          Federal Defendants and Intervenor-Defendants dispute these claims and Federal
24   Defendants also maintain that Plaintiffs lack standing and the cases are not ripe for review.

25                                                                           Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 3 -                                   810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                              Seattle, WA 98104-1711
26                                                                           (206) 343-7340
               Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 4 of 18




 1            4.     Motions

 2            On December 6, 2019, Defendants moved to dismiss Plaintiffs’ complaints for lack of
     jurisdiction (ECF No. 46 in Case No. 19-cv-6013; ECF No. 33 in Case No. 19-cv-5206; ECF
 3
     No. 21 in Case No. 19-cv-6812). On May 18, 2020, the Court denied this motion with regard to
 4
     the State Plaintiffs, but granted the motion with regard to the Conservation Group Plaintiffs and
 5
     ALDF (ECF No. 98 in Case No. 19-cv-6013; ECF No. 87 in Case No. 19-cv-5206; ECF No. 60
 6   in Case No. 19-cv-6812). The Court required any amended complaint to be filed within 21 days
 7   of the May 18, 2020 Order. The Conservation Group Plaintiffs filed a Second Amended

 8   Complaint on June 4, 2020 (ECF No. 90 in Case No. 19-cv-5206). ALDF filed a First Amended
     Complaint on June 8, 2020 (ECF No. 62 in Case No. 19-cv-6812).
 9
              Intervenor-States filed a motion to intervene as defendants (ECF No. 53 in Case No. 19-
10
     cv-6013; ECF No. 47 in Case No. 19-cv-5206; ECF No. 35 in Case No. 19-cv-6812). On
11
     December 13, 2019, Industry-Intervenors moved to intervene as defendants (ECF No. 64 in Case
12   No. 19-cv-6013; ECF No. 36 in Case No. 19-cv-5206; ECF No. 24 in Case No. 19-cv-6812). On

13   December 17, 2020, Private-Landowner-Intervenors also moved to intervene as defendants (ECF

14   No. 69 in Case No. 19-cv-6013; ECF No. 41 in Case No. 19-cv-5206; ECF No. 29 in Case
     No. 19-cv-6812). On May 18, 2020, the Court granted the motions to intervene (ECF No. 97 in
15
     Case No. 19-cv-6013; ECF No. 89 in Case No. 19-cv-5206; ECF No. 59 in Case No. 19-cv-
16
     6812).
17            In the recently filed amended complaints, Conservation Group Plaintiffs and ALDF
18   contend that they provided the specific factual allegations, including identified members whose

19   particular interests have suffered or will suffer harm and the risk of harm, that the Court found
     missing in the Order Granting Motion to Dismiss, ECF No. 87 in Case No. 4:19-cv-05206 (May
20
     18, 2020); ECF No. 60 in Case No. 4:19-cv-6812 (May 18, 2020). Federal Defendants may
21
     dispute this contention and continue to contest the assertion that the Court has jurisdiction over
22
     all or some of the claims raised in the three related cases.
23            There are no pending motions.
24            Because this case is governed by the APA, the parties anticipate resolving this matter

25                                                                          Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 4 -                                  810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                             Seattle, WA 98104-1711
26                                                                          (206) 343-7340
              Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 5 of 18




 1   through cross-motions for summary judgment after filing and service of the agencies’

 2   administrative record(s). Should the Court adopt the schedule in paragraph 17 below, the parties
     do not believe that a case management conference is necessary and request that the Court vacate
 3
     the June 30, 2020 case management conference from the Court calendar.
 4
            5.   Amendment of Pleadings
 5
            The parties do not currently anticipate any further amendment of the pleadings.
 6          6.   Evidence Preservation
 7          The parties have reviewed the Guidelines Relating to the Discovery of Electronically

 8   Stored Information (“ESI Guidelines”) regarding reasonable and proportionate steps taken to
     preserve evidence relevant to the issues reasonably evident in this action. See ESI Guidelines
 9
     2.01 and 2.02, and Checklist for ESI Meet and Confer. In this matter, such preservation is
10
     limited to that necessary to prepare and file the administrative record(s).
11
            7.   Disclosures
12          The parties anticipate that this action will be resolved based on the agencies’

13   administrative record(s) for the Final Rules. Evidentiary disclosures are not required in record

14   review cases, and none are anticipated. Fed. R. Civ. P. 26(a)(1)(B)(i).
            8.   Discovery
15
            The parties anticipate that this action will be resolved based on the agencies’
16
     administrative record(s) for the Final Rules and that discovery will not be necessary.
17          9.   Class Actions
18          This case is not a class action.

19          10. Related Cases
            The Court has related the following cases: Case Nos. 4:19-cv-05206, 4:19-cv-06013, and
20
     4:19-cv-06812.
21
            11. Relief
22
            Conservation Group Plaintiffs ask the Court to: (1) declare that FWS and NMFS acted
23   arbitrarily, capriciously, and contrary to law, including NEPA and the CEQ regulations, in
24   violation of the APA, by invoking categorical exclusions and failing to prepare an Environmental

25                                                                           Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 5 -                                   810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                              Seattle, WA 98104-1711
26                                                                           (206) 343-7340
              Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 6 of 18




 1   Impact Statement on the Final Rules, and by failing to evaluate alternatives to, and the full

 2   impacts of, the Final Rules in an Environmental Impact Statement; (2) declare that FWS and
     NMFS acted arbitrarily, capriciously, and contrary to law, including the ESA, in violation of the
 3
     APA, in promulgating the Final Rules; (3) declare that FWS and NMFS acted arbitrarily,
 4
     capriciously, contrary to law, abused their discretion, and failed to follow the procedures
 5
     required by law in their promulgation of the Final Rules, in violation of the APA; (4) declare that
 6   FWS and NMFS violated Section 7(a)(2) of the ESA by promulgating the Final Rules by failing
 7   to consult on the regulations’ effects on listed species and their critical habitat; (5) hold unlawful

 8   and vacate the Final Rules, reinstating the prior in-force regulations; (6) enjoin FWS and NMFS
     from applying or otherwise relying upon the Final Rules; (7) award Plaintiffs their reasonable
 9
     fees, costs, and expenses, including attorneys’ fees; and (8) grant Plaintiffs such further and
10
     additional relief as the Court may deem just and proper.
11
            State Plaintiffs seek: (1) a declaratory judgment that Defendants acted arbitrarily,
12   capriciously, contrary to law, abused their discretion and in excess of their statutory jurisdiction

13   and authority in their promulgation of the Final Rules, in violation of the ESA and the APA; (2)

14   a declaratory judgment that Defendants acted arbitrarily, capriciously, contrary to law, abused
     their discretion, and failed to follow the procedures required by law in their promulgation of the
15
     Final Rules, in violation of the APA; (3) a declaratory judgment that Defendants acted
16
     arbitrarily, capriciously, contrary to law, abused their discretion, and failed to follow the
17   procedures required by law in their promulgation of the Final Rules, in violation of NEPA and
18   the APA; (4) an order vacating Defendants’ unlawful issuance of the Final Rules so that the prior

19   regulatory regime is immediately reinstated; (5) a mandatory injunction requiring Defendants to
     immediately withdraw the Final Rules and reinstate the prior regulatory regime; (6) an award of
20
     State Plaintiffs’ costs, expenses, and reasonable attorneys’ fees; and (7) such other relief as the
21
     Court deems just and proper.
22
            ALDF asks the Court to: (1) declare that FWS and NMFS acted arbitrarily, capriciously,
23   and contrary to the ESA, in violation of the APA; (2) hold unlawful and vacate the Final Rules;
24   (3) enjoin the FWS from applying or otherwise relying upon the Final Rules; (4) reinstate the

25                                                                            Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 6 -                                    810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                               Seattle, WA 98104-1711
26                                                                            (206) 343-7340
              Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 7 of 18




 1   predecessors to the Final Rules; (5) award Plaintiff its reasonable fees, costs, and expenses,

 2   including attorneys’ fees; and (6) grant Plaintiff such further and additional relief as the Court
     may deem just and proper.
 3
            Federal Defendants and Intervenor-Defendants dispute Plaintiffs entitlement to any relief
 4
     in the three related cases and therefore oppose the relief sought.
 5
            12. Settlement and ADR
 6          The parties have complied with ADR L.R. 3-5 and do not believe that settlement or ADR
 7   would be productive at this time.

 8          13. Consent to Magistrate Judge for All Purposes
            The Conservation Groups Plaintiffs declined magistrate judge jurisdiction in Case No.
 9
     4:19-cv-5206. Case Nos. 4:19-cv-06013 and 4:19-cv-06812 were related to this Court prior to
10
     the date for submission of any magistrate consent forms.
11
            14. Other References
12          The parties do not believe that this case is suitable for reference to binding arbitration,

13   special master, or the Judicial Panel on Multidistrict Litigation.

14          15. Narrowing of Issues
            The parties do not believe that it is possible to narrow the issues at this time.
15
            16. Expedited Trial Procedure
16
            Because judicial review in this case is based on the agencies’ administrative record(s), the
17   cases should be decided on summary judgment and no trial is expected to occur. The parties
18   agree to and request entry of the summary judgment briefing schedule outlined below.

19

20

21

22

23

24

25                                                                           Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 7 -                                   810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                              Seattle, WA 98104-1711
26                                                                           (206) 343-7340
             Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 8 of 18




 1          17. Scheduling

 2          The parties respectfully propose the schedule below for certifying the administrative
     record and briefing cross-motions for summary judgment:
 3
        Deadline                        Action
 4      July 23, 2020                   Federal Defendants filing of the administrative record(s) for
                                        the Final Rules. Federal Defendants shall manually file the
 5                                      administrative record(s) by providing to the Clerk’s Office
                                        two copies of the administrative record(s) located on USB
 6                                      flash drives (or equivalent). Federal Defendants shall serve
                                        the certified administrative record(s) on counsel for the
                                        parties and may do so by providing the parties with access
 7                                      to the record(s) via cloud storage (e.g., box.com) or
                                        electronic means (USB flash drive or equivalent).
 8      60 days from Federal            Any motions challenging the completeness of the
        Defendants’ filing of the AR    administrative record(s). (The filing of such a motion shall
 9                                      toll the merits briefing schedule).
        90 days from Federal            Plaintiffs’ Motions for Summary Judgment, which will not
10      Defendants’ filing of the AR    exceed 40 pages for each group of Plaintiffs.
        or 60 days after any record-
        related motions are decided,
11      whichever comes last
        60 days after Plaintiffs file   Federal Defendants’ Combined Oppositions to Motions for
12      their motions for summary       Summary Judgment and Cross-Motions for Summary
        judgment                        Judgment, which will not exceed a total of 120 pages.
13      21 days after Defendants’       Intervenor-Defendants’ Combined Oppositions to Motions
        Combined Opposition to          for Summary Judgment and Cross-Motions for Summary
        Motions for Summary             Judgment. State-Intervenors’ Combined Opposition and
14      Judgment and Cross-Motion       Cross-Motion will not exceed 25 pages. Industry-
        for Summary Judgment            Intervenors’ Combined Opposition and Cross-Motion will
15                                      not exceed 25 pages. Private-Landowner-Intervenors’
                                        Combined Opposition and Cross-Motion will not exceed 25
16                                      pages.
        30 days after Intervenor-       Plaintiffs’ Combined Replies in Support of Motions for
17      Defendants’ Combined            Summary Judgment and Oppositions to Cross-Motions,
        Oppositions to Motion for       which not to exceed 25 pages for each group of Plaintiffs.
        Summary Judgment and
18      Cross-Motions for Summary
        Judgment
19      30 days after Plaintiffs’       Defendants’ Replies in Support of Cross-Motion for
        Combined Replies in             Summary Judgment. Defendants shall file one brief, which
20      Support of Motions for          will not exceed 65 pages.
        Summary Judgment and
21      Oppositions to Cross-
        Motions for Summary
        Judgment
22      14 days after                   Intervenor-Defendants’ Replies in Support of Cross-Motions
        Defendants’ Reply in            for Summary Judgment. State-Intervenors’ Reply will not
23      Support of Cross-Motion for     exceed 15 pages. Industry-Intervenors’ Reply will not
        Summary Judgment                exceed 15 pages. Private-Landowner-Intervenors’ Reply
24                                      will not exceed 15 pages.

25                                                                        Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 8 -                                810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                           Seattle, WA 98104-1711
26                                                                        (206) 343-7340
              Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 9 of 18




 1       Earliest available date no       Hearing on Cross-Motions for Summary Judgment
         sooner than 21 days after
 2       summary judgment briefing
         completed
 3         If necessary, the parties may seek leave to modify the page limitations.
 4         With regard to the filing of the administrative record, Plaintiffs’ position is that Defendants

 5   are required to provide a privilege log for any documents that are withheld based on an asserted

 6   privilege. See, e.g., Sierra Club v. Zinke, 2018 WL 3126401, *5 (N.D. Cal. June 26, 2018)

     (“Privilege logs are required when a party intends to withhold documents based on the
 7
     deliberative process privilege”); Regents of University of California v. U.S. Dep’t of Homeland
 8
     Security, 2018 WL 1210551, *6 (N.D. Cal. Mar. 8, 2018) (“Every court in this district to
 9
     consider the issue … has required administrative agencies to provide a privilege log in
10   withholding documents that otherwise belong in the administrative record”).
11         Federal Defendants’ position is that the administrative record consists of non-privileged,

12   non-deliberative documents relating to the challenged final agency actions. See Oceana, Inc. v.

     Ross, 920 F.3d 855, 865 (D.C. Cir. 2019). A privilege log therefore is inapposite because no
13
     privileged documents are being “withheld.” See ASSE Int’l v. Kerry, 2018 WL 3326687, at *2
14
     (C.D. Cal. Jan. 3, 2018) (concluding that the Ninth Circuit has recognized, “in principle,” that
15
     “privileged materials are not part of the administrative record in the first instance”). As such,
16
     Plaintiffs’ position set forth above more accurately contests the scope and contents of the
17   administrative record, which constitutes a dispute that should be not be decided in the abstract

18   before the administrative record(s) are filed. Instead, if after reviewing the record(s) and agency

19   certifications, Plaintiffs have a dispute over the scope and contents of the record(s) that the

     parties are unable to resolve following good faith conferral, Plaintiffs should file a motion and
20
     raise that dispute with the Court under to the procedures for resolving disputes over the
21
     administrative record set forth above. See Cook Inletkeeper v. EPA, 400 F. App’x 239, 240 (9th
22
     Cir. 2010) (denying motion to supplement the record and prepare a privilege log because the
23   movant failed to present “clear evidence” of a deficiency).
24

25                                                                           Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 9 -                                   810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                              Seattle, WA 98104-1711
26                                                                           (206) 343-7340
             Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 10 of 18




 1
            18. Trial
 2
            A trial is not anticipated in this record review case. The parties anticipate that the
 3   summary judgment hearing will require 2 to 4 hours.

 4          19. Disclosure of Non-party Interested Entities or Persons

 5          All required disclosure statements have been filed.

            20. Professional Conduct
 6
            All attorneys of record for the parties have reviewed the Guidelines for Professional
 7
     Conduct for the Northern District of California.
 8
            21. Other
 9          The parties are not aware of any other matters that may facilitate the just, speedy, and
10   inexpensive resolution of this matter.

11         In compliance with Local Rule 5-1(i), the filer of this document attests that all signatories

12   listed have concurred in the filing of this document.

13

14

15

16

17

18

19

20

21

22

23

24

25                                                                           Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 10 -                                  810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                              Seattle, WA 98104-1711
26                                                                           (206) 343-7340
            Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 11 of 18




 1   Dated: June 23, 2020                     Respectfully submitted,

 2                                            /s/ Kristen L. Boyles
                                              KRISTEN L. BOYLES (CSBA # 158450)
                                              PAULO PALUGOD (NYB # 5047964)
 3                                            [Admitted Pro Hac Vice]
                                              EARTHJUSTICE
 4                                            810 Third Avenue, Suite 610
                                              Seattle, WA 98104
 5                                            Ph: (206) 343-7340
                                              kboyles@earthjustice.org
 6                                            ppalugod@earthjustice.org

                                              Attorneys for Plaintiffs Center for Biological
 7                                            Diversity, Defenders of Wildlife, Sierra Club,
                                              National Parks Conservation Association,
 8                                            WildEarth Guardians, and The Humane
                                              Society of The United States
 9
                                              ANDREA A. TREECE (CSBA # 237639)
                                              EARTHJUSTICE
10                                            50 California Street, Suite 500
                                              San Francisco, CA 94111
11                                            Ph: (415) 217-2089
                                              atreece@earthjustice.org
12
                                              Local Counsel for Plaintiffs
13                                            REBECCA RILEY (ISBA # 6284356)
                                              [Admitted Pro Hac Vice]
14                                            NATURAL RESOURCES DEFENSE
                                              COUNCIL
15                                            20 North Wacker Drive, Suite 1600
                                              Chicago, IL 60606
16                                            Tel: 312-651-7900
                                              rriley@nrdc.org
17                                            Attorney for Natural Resources Defense
                                              Council
18
                                              KARIMAH SCHOENHUT (DCBA
19                                            #1028390)
                                              SIERRA CLUB
                                              [Admitted Pro Hac Vice]
20                                            50 F. St. NW, 8th Floor
                                              Washington, DC 20001
21                                            Tel: 202-548-4584
                                              karimah.schoenhut@sierraclub.org
22
                                              Attorney for Sierra Club
23                                            RYAN ADAIR SHANNON (OSBA #
                                              155537)
24                                            [Admitted Pro Hac Vice]

25                                                             Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 11 -                    810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                Seattle, WA 98104-1711
26                                                             (206) 343-7340
           Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 12 of 18




 1                                           CENTER FOR BIOLOGICAL DIVERSITY
                                             P.O. Box 11374
 2                                           Portland, OR 97211
                                             Tel: 503-283-5474 ext. 407
                                             rshannon@biologicaldiversity.org
 3
                                             Attorney for Center for Biological Diversity
 4
                                             XAVIER BECERRA
 5                                           Attorney General of California
                                             DAVID A. ZONANA
 6                                           DAVID A. ALDERSON
                                             Supervising Deputy Attorneys General
 7                                            /s/ George Torgun
                                             GEORGE TORGUN
 8                                           ERIN GANAHL
                                             TARA L. MUELLER
 9                                           Deputy Attorneys General
                                             1515 Clay Street, 20th Floor
10                                           P.O. Box 70550
                                             Oakland, CA 94612-0550
                                             Telephone: (510) 879-1002
11                                           Fax: (510) 622-2270
                                             Email: George.Torgun@doj.ca.gov
12
                                             MAURA HEALEY
13                                           Attorney General of Massachusetts

                                             /s/ Matthew Ireland
14                                           MATTHEW IRELAND (pro hac vice)
                                             TURNER SMITH (pro hac vice)
15                                           Assistant Attorneys General
                                             Office of the Attorney General
16                                           Environmental Protection Division
                                             One Ashburton Place, 18th Floor
                                             Boston, MA 02108
17                                           Telephone: (617) 727-2200
                                             Email: Matthew.Ireland@mass.gov
18                                           Email: Turner.Smith@mass.gov

19
                                             BRIAN E. FROSH
20                                           Attorney General of Maryland

                                             /s/ Steven J. Goldstein
21                                           STEVEN J. GOLDSTEIN (pro hac vice)
                                             Special Assistant Attorney General
22                                           Office of the Attorney General
                                             200 Saint Paul Place, 20th Floor
23                                           Baltimore, Maryland 21202
                                             Telephone: (410) 576-6414
                                             Email: sgoldstein@oag.state.md.us
24

25                                                            Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 12 -                   810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                               Seattle, WA 98104-1711
26                                                            (206) 343-7340
           Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 13 of 18




 1
                                             Attorneys for State Plaintiffs
 2
                                             /s/ Clement Roberts
 3                                           CLEMENT ROBERTS (CSBA # 209203)
                                             DANIEL S. GUERRA (CSBA # 267559)
 4                                           KOUROSH JAHANSOUZ (CSBA # 292559)
                                             ORRICK, HERRINGTON & SUTCLIFFE
 5                                           LLP
                                             405 Howard Street
 6                                           San Francisco, CA 94105
                                             Telephone: (415) 773-5700
                                             Facsimile: (415) 773-5759
 7                                           croberts@orrick.com
                                             dguerra@orrick.com
 8                                           kjahansouz@orrick.com

 9                                           EMMANUEL FUA (CSBA # 284563)
                                             ORRICK, HERRINGTON & SUTLIFFE LLP
                                             51 West 52nd Street
10                                           New York, NY 10019
                                             Telephone: (212) 506-5000
11                                           Facsimile: (212) 506-5151
                                             efua@orrick.com
12
                                             Attorneys for ANIMAL LEGAL DEFENSE
                                             FUND
13

14

15

16

17

18

19

20

21

22

23

24

25                                                            Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 13 -                   810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                               Seattle, WA 98104-1711
26                                                            (206) 343-7340
            Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 14 of 18




 1
     Dated: June 23, 2020                      /s/ Coby Healy Howell
 2                                            Coby Healy Howell
                                              U.S. Dept. of Justice
 3                                            Environment and Natural Resources Division
                                              c/o U.S. Attorney's Office, 1000 SW Third
 4                                            Avenue, Suite
                                              Portland, OR 97204
 5                                            Telephone: (503) 727 1023
                                              Fax: (503) 727 1117
 6                                            Email: coby.howell@usdoj.gov

 7                                             /s/ Michael Richard Eitel
                                              Michael Richard Eitel
 8                                            U.S. Department of Justice
                                              Environment and Natural Resources Division
 9                                            Wildlife and Marine Resources Section
                                              999 18th Street, Suite 370
10                                            Denver, Colorado 80202
                                              Telephone: (303) 844-1479
11                                            Fax: (303) 844-1350
                                              Email: michael.eitel@usdoj.gov
12
                                              Attorneys for Federal Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25                                                            Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 14 -                   810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                               Seattle, WA 98104-1711
26                                                            (206) 343-7340
            Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 15 of 18




 1
     Dated: June 23, 2020               BAKER BOTTS LLP
 2
                                        /s/ Navi Singh Dhillon
                                        Navi Singh Dhillon( SBN 279537)
 3
                                        Christopher J. Carr (SBN 184076)
                                        BAKER BOTTS LLP
 4
                                        101 California Street, Suite 3600
 5                                      San Francisco, California 94111
                                        Telephone: (415) 291-6200
 6                                      Email: Navi.Dhillon@BakerBotts.com

 7                                      Scott A. Keller (pro hac vice)
                                        BAKER BOTTS LLP
 8                                      700 K Street NW
                                        Washington, DC 20001
 9                                      Telephone: (202) 639-7700
                                        Email: Scott.Keller@BakerBotts.com
10
                                        Counsel for Industry Defendant-Intervenors
                                        AMERICAN FARM BUREAU FEDERATION,
11                                      AMERICAN FOREST RESOURCE COUNCIL,
                                        AMERICAN PETROLEUM INSTITUTE,
12                                      FEDERAL FOREST RESOURCE COALITION,
                                        NATIONAL ALLIANCE OF FOREST OWNERS,
13                                      NATIONAL ASSOCIATION OF HOME
                                        BUILDERS, NATIONAL CATTLEMEN’S BEEF
                                        ASSOCIATION, and PUBLIC LANDS COUNCIL
14
     Dated: June 23, 2020
15                                      STEVE MARSHALL
                                        Attorney General of Alabama
16
                                        /s/ Edmund G. LaCour Jr.
17                                      Edmund G. LaCour Jr. (pro hac vice)
                                        Solicitor General
18                                      James W. Davis (pro hac vice)
                                        Deputy Attorney General
19                                      A. Barrett Bowdre (pro hac vice)
                                        Deputy Solicitor General
20                                      Office of the Alabama Attorney General
                                        501 Washington Ave.
21                                      P.O. Box 300152
                                        Montgomery, AL 36130
22                                      Telephone: (334) 353-2196
                                        Fax: (334) 353-8400
23                                      E-mail: edmund.lacour@AlabamaAG.gov
                                        jim.davis@AlabamaAG.gov
24                                      barrett.bowdre@AlabamaAG.gov

25                                                            Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 15 -                   810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                               Seattle, WA 98104-1711
26                                                            (206) 343-7340
           Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 16 of 18




 1
                                       /s/ Paul Beard II
 2                                     Paul Beard II (SBN 210563)
                                       FisherBroyles LLP
 3                                     5670 Wilshire Blvd., Ste. 1800
                                       Los Angeles, CA 90036-5653
 4                                     Telephone: (818) 216-3988
                                       Fax: (213) 402-5034
 5                                     E-mail: paul.beard@fisherbroyles.com
 6                                     TIMOTHY C. FOX
                                       Attorney General of Montana
 7
                                       /s/ Melissa Schlichting
 8                                     Melissa Schlichting (SBN 220258)
                                       Deputy Attorney General
 9                                     Montana Department of Justice
                                       215 N. Sanders St., P.O. Box 201401
10
                                       Helena, MT 59620-1401
                                       Telephone: (406) 444-2026
11
                                       Fax: (406) 444-3549
                                       E-mail: MSchlichting@mt.gov
12
                                       Attorneys for State Intervenors
13

14

15

16

17

18

19

20

21

22

23

24

25                                                             Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 16 -                    810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                Seattle, WA 98104-1711
26                                                             (206) 343-7340
            Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 17 of 18




 1

 2                                      /s/ Jonathan Wood
     Dated: June 23, 2020               Jonathan Wood (SBN 285229)
 3                                      PACIFIC LEGAL FOUNDATION
                                        3100 Clarendon Blvd., Ste. 610
 4                                      Arlington, VA 22201
                                        Telephone: (202) 888-6881
 5                                      Email: jwood@pacificlegal.org

 6                                      Damien M. Schiff (SBN 235101)
                                        Email: dschiff@pacificlegal.org
 7                                      Charles T. Yates (SBN (327704)
                                        Email: cyates@pacificlegal.org
 8                                      930 G St
                                        Sacramento, CA 95814
 9                                      Telephone: (916) 419-7111

10                                      Counsel for Private-Landowner-Intervenors
                                        KENNETH KLEMM, BEAVER CREEK
                                        BUFFALO CO., WASHINGTON
11                                      CATTLEMEN’S ASSOCIATION, and PACIFIC
                                        LEGAL FOUNDATION
12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                             Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 17 -                    810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                Seattle, WA 98104-1711
26                                                             (206) 343-7340
              Case 4:19-cv-05206-JST Document 96 Filed 06/23/20 Page 18 of 18




 1                                    CERTIFICATE OF SERVICE

 2          I hereby certify that on June 23, 2020, I electronically filed the foregoing document with

 3   the Clerk of the Court using the CM/ECF system, which will send notification of this filing to the

 4   attorneys of record and all registered participants.

 5

 6                                                  /s/ Kristen L. Boyles
                                                    Kristen L. Boyles
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                                          Earthjustice
     JOINT CASE MANAGEMENT STATEMENT - 18 -                                 810 Third Avenue, Suite 610
     Case No. 4:19-cv-05206-JST                                             Seattle, WA 98104-1711
26                                                                          (206) 343-7340
